DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-7.

Claim Objections
Claims 1-6 are objected to because of the following informalities: “solvable” should be recited as --- soluble --- to be grammatically correct.  Appropriate correction is required.

Claims 3, 6 and 7 are objected to because of the following informalities: “Transparent” should be recited as --- transparent ---.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities: “step a” in the fifth line should be recited as --- step (a) ---.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities: “step b” in the seventh line should be recited as --- step (b) ---.  Appropriate correction is required.

Claim 3 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claim 3 recites wherein the water solvable polymer is a transparent liquid adhesive poly(vinyl alcohol-co-vinyl acetate) school glue. The instant specification discloses in paragraph [0021] wherein the term “glue” refers to a water-solvable polymer, preferably poly(vinyl alcohol-co-vinyl acetate) (“PVA-co-VAC). Claim 2 recite wherein the water solvable polymer is PVA-co-VAC. Thus, claim 3 is a substantial duplicate of claim 2 since both claims recite wherein the water solvable polymer is PVA-co-VAC. 

Claim 6 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claim 6 recites wherein the water solvable polymer is a transparent liquid adhesive poly(vinyl alcohol-co-vinyl acetate) school glue. The instant specification discloses in paragraph [0021] wherein the term “glue” refers to a water-solvable polymer, preferably poly(vinyl alcohol-co-vinyl acetate) (“PVA-co-VAC). Claim 5 recite wherein the water solvable polymer is PVA-co-VAC. Thus, claim 6 is a substantial duplicate of claim 5 since both claims recite wherein the water solvable polymer is PVA-co-VAC. 



Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 3, 6 and 7 recite a transparent liquid adhesive poly(vinyl alcohol-co-vinyl acetate) school glue. The claims are indefinite since it is not clear how “school” modifies the term glue. It is unclear whether “school” is merely a recitation of a use of the glue or if the glue must comprise other components other than poly(vinyl alcohol-co-vinyl acetate) to be deemed a school glue.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 2015/0315350, Nov. 5, 2015) in view of Nazhat et al. (US 2017/0274118, Sep. 28, 2017) and Franklin (US 4,548,728, Oct. 22, 1985).
Mao et al. disclose a composition in the form of a dissolvable solid structure. The dissolvable solid structure is formed using certain polymers that allow the structure to perform well for their intended use and allow for beneficial manufacturing conditions (¶ [0001]). The structure may be a flat, flexible substrate in the form of a pad having a thickness of from about 0.5 mm to about 10 mm (¶ [0030]). The polymer is at least one copolymer comprising vinyl acetate and vinyl alcohol units. The copolymer comprised of vinyl acetate and vinyl alcohol units make good performing dissolvable structures (¶ [0038]). The structure may comprise exfoliating agents and exfoliation particles (¶ [0069]). The structure may be a personal care substrate containing pharmaceutical or other skin care actives (¶ [0071]). A process for preparing a structure in the form of a porous dissolvable solid comprises (a) preparing a pre-mixture, (2) aerating the pre-mixture by introducing a gas into the pre-mixture to form a wet aerated mixture, (3) dosing the wet aerated mixture into individual cavities in a mold, and (4) drying the wet aerated mixture and evaporate water to provide a structure (¶ [0008]). The composition may be used for cleaning and/or treating skin (¶ [0152]). The amount of composition applied, the frequency of application and the period of use will vary widely depending upon the purpose of application, the level of components of a given composition, and the level of regulation desired (¶ [0155]).
	Mao et al. differ from the instant claims insofar as not disclosing wherein the composition comprises powdered foam glass.
	However, Nazhat et al. disclose a borate-glass biomaterial (abstract). The biomaterial is a glass powder (¶ [0111]). The biomaterial may be in a foam form (¶ [0024]). The biomaterial may be used as a cosmetic for skin for exfoliation and generally improving skin properties (¶ [0033]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Mao et al. disclose wherein the composition comprises exfoliating agents and exfoliation particles. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated the borate-glass biomaterial powder in foam form of Nazhat et al. into the composition of Mao et al. since it is a known and effective exfoliating agent/particle as taught by Nazhat et al. 
	The combined teachings of Mao et al. and Nazhat et al. do not disclose wherein the composition comprises baking soda.
	However, Franklin discloses wherein baking soda softens and cleanses the skin leaving the skin with silky feeling (col. 2, lines 44-45). 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated baking soda into the composition of Mao et al. since the composition may comprise skin care actives and baking soda is a known and effective skin care active as it softens and cleanses the skin as taught by Franklin. 
	In regards to the instant claims reciting a “reusable” exfoliating pad, the term “reusable” means that the exfoliating pad is capable of being reused. A recitation of “capable of” is merely a functional recitation requiring the ability to fulfil that function, the claim does not require; however, that activation actually occurs. Since Mao et al. disclose wherein the amount of composition applied, the frequency of application, and the period of use can be varied, the composition of Mao et al. is capable of being reused, thus meeting the instant claim limitation of “reusable.”  
	In regards to the amount of baking soda recited in instant claims 1 and 4, since baking soda softens and cleanses the skin, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed amount of baking soda depending on the level of softening and cleansing of the skin desired. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.
	In regards to the amount of powdered foam glass recited in instant claims 1 and 4, since the borate-glass biomaterial powder in foam form of Nazhat et al. is an exfoliating agent/particle, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed amount of powdered foam glass depending on the level of exfoliation desired. 
	In regards to the amount of water solvable polymer recited in instant claims 1 and 4, Mao et al. disclose wherein the copolymer comprised of vinyl acetate and vinyl alcohol makes good performing dissolvable structures. Therefore, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed amount of water solvable polymer depending on the dissolution rate for the composition desired. 
	In regards to instant claims 3 and 6 reciting a transparent liquid adhesive poly(vinyl alcohol-co-vinyl acetate) school glue, Mao et al. disclose a copolymer comprised of vinyl acetate and vinyl alcohol units (i.e. PVA-co-VA). Paragraph [0021] of the instant specification discloses wherein the term “glue” refers to PVA-co-VAC and wherein PVA-co-VAC is a colorless liquid. Therefore, a transparent liquid adhesive poly(vinyl alcohol-co-vinyl acetate) school glue refers to PVA-co-VA and Mao et al. discloses PVA-co-VA by disclosing a copolymer comprised of vinyl acetate and vinyl alcohol units. 

2.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 2015/0315350, Nov. 5, 2015) in view of Nazhat et al. (US 2017/0274118, Sep. 28, 2017), Franklin (US 4,548,728, Oct. 22, 1985), and further in view of Misner et al. (2012/0295987, Nov. 22, 2012).
	The teachings of Mao et al., Nazhat et al., and Franklin are discussed above. Mao et al., Nazhat et al., and Franklin do not disclose wherein the composition is dried in a mold by evaporation at room temperature.
	However, Misner et al. disclose a cleansing bar (abstract). A method of preparing the composition comprising leaving samples uncovered in a flame hood to dry at room temperature over the course of 1 week (¶ [0090]).
	It would have been prima facie obvious to one of ordinary skill in the art to have dried the composition of Mao et al. by evaporation at room temperature since the composition may be a personal care substrate and drying by evaporation at room temperature is a known and effective method to dry personal care substrates as taught by Misner et al. 
	In regards to instant claim 7 reciting mixing the baking soda and the powdered foam glass together before adding the transparent liquid adhesive poly(vinyl alcohol-co-vinyl acetate) school glue, Mao et al. disclose mixing all of the components together. Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04. Mixing the baking soda and the powdered foam glass together before adding the transparent liquid adhesive poly(vinyl alcohol-co-vinyl acetate) school glue leads to the same mixture as mixing all the components together. Thus, this method step is obvious. 
	In regards to instant claim 7 reciting mixing for about 15 mins, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed mixing time depending on the amount of each component present and the speed of mixing since these factors contribute to the length of time for when a mixture is obtained.  
	In regards to instant claim 7 reciting wherein the mold has a thickness of between 1.5 mm and 2.5 mm, Mao et al. disclose wherein the substrate may have a thickness of from about 0.5 mm to about 10 mm. Therefore, it would have been obvious to one of ordinary skill in the art to have used a mold with a thickness of from about 0.5 mm to about 10 mm. 
	In regards to instant claim 7 reciting evaporation at room temperature for about 24 to 48 hours, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed evaporation time depending on when a suitable substrate is obtained by evaporation at room temperature. One of ordinary skill in the art would have known when a suitable substrate is obtained since Mao et al. disclose in paragraph [0102] wherein the substrate should be dried to have no more than about 10% water.  

Conclusion
Claims 1-7 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612